Criminal prosecution tried upon an indictment charging the defendant with the murder of one Lonnie McMahan on 4 July, 1927.
When the case was called for trial the solicitor announced that the State would not ask for a verdict for murder in the first degree, but would ask for a verdict of murder in the second degree, or manslaughter, as the evidence might disclose. The defendant entered a plea of not guilty.
Verdict: Guilty of manslaughter.
Judgment: Imprisonment in the State's prison for a period of not less than 10 nor more than 15 years.
Defendant appeals, assigning errors.
The record contains a number of exceptions which were the subject of earnest debate before us, and while they are not altogether free from difficulty, a careful perusal of the entire record leaves us with the impression that no reversible error was committed on the trial.
No benefit could be derived form detailing the evidence, as it was sufficient to carry the case to the jury, and the defendant's motion for nonsuit was properly overruled.
There are several expressions in the charge, which, standing alone, might be subject to some criticism, but reading the charge contextually and as a whole, as we are required to do, it would seem to be free from reversible error. The verdict and judgment will be upheld.
No error. *Page 877